NOT FINAL UNTIL TIME EXPIRES TO FILE REHEARING
                      MOTION AND, IF FILED, DETERMINED

                                            IN THE DISTRICT COURT OF APPEAL
                                            OF FLORIDA
                                            SECOND DISTRICT

NATHANIEL O'NEAL, DOC #X78677,     )
                                   )
           Appellant,              )
                                   )
v.                                 )                  Case No. 2D16-4424
                                   )
STATE OF FLORIDA,                  )
                                   )
           Appellee.               )
___________________________________)


Opinion filed April 4, 2018.

Appeal from the Circuit Court for
Hillsborough County; Samantha L. Ward,
Judge.

Howard L. Dimmig, II, Public Defender,
and J. L. Perez, Special Assistant Public
Defender, Bartow, for Appellant.

Pamela Jo Bondi, Attorney General,
Tallahassee, and Jonathan P. Hurley,
Assistant Attorney General, Tampa, for
Appellee.


PER CURIAM.


              Affirmed.


VILLANTI, MORRIS, and BADALAMENTI, JJ., Concur.